DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (Sherman; Pub. No. 2011/0015496).
Regarding claim 1, Sherman discloses a portable multi-lead electrocardiogram device 5 comprising: a holding case (smartphone housing); a signal processing module located in the holding case (computing device); and three conductive contacts 161, 162, 163 (see also par. 0054) located on an exterior surface of the holding case (see Fig. 5) and electrically connected to the signal processing module (see pars. 0059-0065); the three conductive contacts respectively being a body contact; a left hand contact for 
While the conductive contacts 161-163 are described as electrodes (e.g., conductive strips), it is not explicitly stated that the conductive contacts are made of metal.  Official Notice is taken that metal electrodes are old and well-known in the ECG monitoring art.  Metal is a well-known conductor of electricity, and it is known that various metals are highly biocompatible and thus are suitable for medical applications requiring conductive electrodes to be placed on the body, such as required in ECG monitoring.  To utilize metal electrodes would have therefore been considered blatantly obvious to those of ordinary skill in the art.
Regarding claims 2-4 and 9, see Figs. 4 and 5.	
Allowable Subject Matter
Claims 5-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The use of body contacts with a left hand contact plane and a right hand contact plane inclined respectively toward opposite sides along the recited transverse direction (claims 5 and 6), is not shown in the related prior art of record.  Such a feature is disclosed as being advantageous in that it guides the user to put their thumbs on the corresponding left and right thumb contact planes respectively.  As such, the device may be properly orientated with the thumbs on the proper locations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited show a variety of handheld and/or portable ECG monitor/recorder devices requiring the user to place their fingers on conductive contacts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
June 5, 2021